Citation Nr: 0105290	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  94-08 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to January 
1976.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and by an October 1998 
decision, the Board denied his appeal.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
April 2000 Order pursuant to the Secretary's own motion, the 
Court vacated the Board's October 1998 decision, and remanded 
the case back to the Board in order that additional 
development could be undertaken.  


REMAND

In the motion to remand the case back to the Board, it was 
observed that in September 1996, the Board had previously 
remanded the case to the RO in order that the veteran could 
undergo a routine rectal examination in order to evaluate the 
severity of his service-connected hemorrhoids.  The Court 
observed that in February 1997, the veteran underwent a 
rectum and anus examination.  At that time, the Court noted 
that the examiner recommended that "[t]his patient requires 
anoscopy and flexible sigmoidoscopy to evaluate the status of 
his hemorrhoids."  In September 1997, the veteran underwent 
a "flexible sigmoidoscopy in which large internal 
hemorrhoids were seen. . .".  The Court and the VA General 
Counsel determined that pursuant to the medical examiner's 
opinion of February 1997, to the effect that the veteran 
required an anoscopy and a flexible sigmoidoscopy, the RO had 
not complied with the Board's remand instructions.  See 
generally Stegall v. West, 11 Vet. App. 268 (1998).  In that 
regard, the Court found that the Board's remand instructions 
were that "all necessary tests and studies should be 
conducted."

The Court and the VA General Counsel observed that pursuant 
to the Board's September 1996 remand order, the veteran had 
undergone a sigmoidoscopy, but not an anoscopy.  Accordingly, 
the Court directed that the case was to be remanded back to 
the Board in order that the anoscopy could be performed.  

Accordingly, this case is REMANDED for the following action:  

1.  The RO should contact the veteran and 
request that he identify any and all 
health care providers who have rendered 
treatment for his service-connected 
hemorrhoids.  Any and all identified 
treatment records, not already of record 
should be obtained and associated with 
the claims file.  

2.  The veteran should be scheduled to 
undergo a VA rating examination conducted 
by the appropriate specialist, to 
evaluate the severity of his service-
connected hemorrhoids.  Pursuant to the 
Order of the Court, the veteran must be 
afforded an anoscopy and a flexible 
sigmoidoscopy.  Any other indicated tests 
and/or studies should be performed.  The 
veteran's claims file must be made 
available to the examiner for review in 
advance of the scheduled examination.  
The examiner is requested to include a 
full rationale for all opinions expressed 
in the typewritten examination report.  

3.  Upon completion of the foregoing, the 
RO should review the examination report 
to ensure that it fully complies with the 
Order of the Court.  Any additional 
action deemed necessary should be 
undertaken.  Afterwards, the RO should 
adjudicate the veteran's claim, taking 
into account all relevant statutes and 
regulations.  If the action taken remains 
unfavorable to the veteran, he and his 
attorney should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purpose of this REMAND is to comply with the Order of the 
Court.  The veteran is also informed that he may submit 
additional evidence with respect to the above-discussed 
issue.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified by the RO.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




